Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 18, 2014

The Court of Appeals hereby passes the following order:

A15E0005. THE STATE v. BROWN et al.

      The State has filed an emergency motion seeking an order from this court that
the trial court “was without jurisdiction to hold a trial in this case while the State’s
Notice of Appeal was pending, that the trial court’s ‘Final Order of Acquittal as to All
Defendants’ is thus void for lack of jurisdiction, and that the State’s Notice of Appeal
divested the trial court of jurisdiction in this case.” But consideration of the merits of
these issues will be decided in due course upon the completion of the appellate record
and the submission of briefs by the parties. The relief sought in the State’s emergency
motion of September, 18, 2014, is therefore DENIED.
      However, in the exercise of this court’s inherent power pursuant to Rule 40 (b),
it is hereby ordered that ALL proceedings in the above-styled action be STAYED
pending disposition of the State’s appeal.

                                         Court of Appeals of the State of Georgia
                                                                    09/18/2014
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.